Name: 2004/399/EC: Council Decision of 21 April 2004 appointing one Dutch member and five Dutch alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  parliament;  Europe
 Date Published: 2004-04-27

 Avis juridique important|32004D03992004/399/EC: Council Decision of 21 April 2004 appointing one Dutch member and five Dutch alternate members of the Committee of the Regions Official Journal L 123 , 27/04/2004 P. 0106 - 0106Council Decisionof 21 April 2004appointing one Dutch member and five Dutch alternate members of the Committee of the Regions(2004/399/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Netherlands Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of a member of the Committee of the Regions has become vacant following the resignation of Mr KESSEN, of which the Council was notified on 6 October 2003, and five seats of alternate members of the Committee of the Regions have become vacant following- the expiry of the mandate of Mr VAN DER SLUIJS, of which the Council was notified on 30 March 2004,- the expiry of the mandate of Mr VERBEEK, of which the Council was notified on 30 March 2004,- the resignation of Ms VLIETSTRA, of which the Council was notified on 8 July 2003,- the resignation of Ms HAVEMAN, of which the Council was notified on 26 January 2004,- the expiry of the mandate of Mr DALES, of which the Council was notified on 30 March 2004,HAS DECIDED AS FOLLOWS:Sole Article(a) Mr R.L. VREEMAN, burgemeester van Zaanstad, is hereby appointed a member of the Committee of the Regions in place of Mr KESSEN for the remainder of the term of office, which ends on 25 January 2006.(b) The following are hereby appointed alternate members of the Committee of the Regions:- Mr A.B. SAKKERS, burgemeester van Eindhoven, to replace Mr VAN DER SLUIJS,- Mr N.P.M. SCHOOF, burgemeester van Alphen, to replace Mr VERBEEK,- Mr LIDT DE JEUDE, burgemeester van Deventer, to replace Ms VLIETSTRA,- Mr G.B.M. LEERS, burgemeester van Maastricht, to replace Ms HAVEMAN,- Mr G.P.H. HUFFNAGEL, wethouder van Amsterdam, to replace Mr DALESfor the remainder of the term of office, which ends on 25 January 2006.Done at Luxembourg, 21 April 2004.For the CouncilThe PresidentJ. Walsh(1) OJ L 24, 26.1.2002, p. 38.